Opinion by
Senior Judge Kalish,
We affirm the order of the Unemployment Compensation Board of Review (Board) affirming a referee’s decision which denied benefits to Frederick Emmitt on the ground that he had voluntarily terminated his employment without cause of a necessitous and compelling nature.
Emmitt worked for the Hatfield Packing Company for three days as a casing puller on the kill floor where the butchered pigs were cut up for processing. The Board found that Emmitt voluntarily terminated his employment because he believed that the work was making him nauseous and unable to consume food. However, the Board went on to decide that Emmitt had not presented “adequate competent evidence from which it could be determined that he had a necessitous and compelling reason for voluntarily quitting his employment.” Emmitt contends that the Board erred in finding his testimony inadequate to meet his burden of proof.
Where a claimant alleges that health ■ problems justified his voluntary termination, he must offer competent evidence to meet his burden of proof. Deiss v. Unemployment Compensation Board of Review, 475 Pa. 547, 381 A.2d 132 (1977). While this standard does not require a claimant to provide medical testimony to meet his burden of proof, “there may appear before the Court cases where the applicant’s *73testimony and supporting documents are inadequate.” Steffy v. Unemployment Compensation Board of Review, 499 Pa. 367, 372, 453 A.2d 591, 594 (1982).
Here the Board’s findings of fact and discussion show that the Board considered Emmitt’s testimony, but found it inadequate to meet his burden of proof. The Board is the ultimate fact finder and the sole arbiter on the issue of credibility and evidentiary weight, so that even uncontradicted testimony may be disregarded. Carriers Terminal Co. v. Unemployment Compensation Board of Review, 68 Pa. Commonwealth Ct. 586, 449 A.2d 873 (1982).
The Board did not arbitrarily or capriciously disregard the evidence, therefore we affirm the denial of benefits.
Order
The order of the Unemployment Compensation Board of Review, in Decision No. B-233492, dated August 14,1984, is affirmed.